Citation Nr: 0607274	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  00-06 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased rating for tender scars of 
the right deltoid, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an increased rating for a tender scar of 
the right thigh, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) rating for 
facial scars with a retained foreign body, prior to August 
30, 2002. 

4.  Entitlement to an increased rating for facial scars with 
retained foreign body, currently evaluated as 30 percent 
disabling. 

5.  Entitlement to an increased rating for a right thigh 
injury, residuals of a gunshot wound, Muscle Group XIV, with 
retained foreign body, currently evaluated as 10 percent 
disabling. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945, including combat service during World Ward II, and his 
decorations include the Purple Heart Medal and the Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, wherein the RO denied the veteran's claims 
of entitlement to disability ratings in excess of 10 percent 
for a tender scar of the right deltoid, for a right thigh 
injury with a retained foreign body (which the RO  
characterized as injuries to the right thigh, muscle group 
XIV, residuals of a gunshot wound, with retained foreign 
body), and for tender scar of the right thigh (which the RO 
characterized as tender scar, right thigh, residual of a 
gunshot wound); in this rating action, the RO also denied the 
veteran's claim of entitlement to a compensable rating for a 
facial scar with a retained foreign body.  The veteran 
perfected a timely appeal of this determination to the Board. 

By an August 2004 rating action, the RO increased the 
evaluation of the veteran's facial scar with retained foreign 
body to thirty percent, effective August 30, 2002.  In light 
of this action, the Board has recharacterized this claim as 
separate issues as reflected on the title page.  

In August 2004, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.  

In January 2005, the Board remanded the claims on the title 
page to the RO for additional development, to include, but 
not limited to, securing additional VA treatment reports.  
The requested development has been completed and the case has 
returned to the Board for appellate review.  In the 
Introduction section of the January 2005 remand, the Board 
requested that the RO take appropriate adjudicative action on 
inferred claims of entitlement to service connection for leg 
or low back disabilities.  However, it does not appear from a 
review of the record that any additional development has been 
undertaken with respect to these claims.  Thus, the Board 
once again refers the claims for service connection for leg 
or low back disabilities to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran is right-handed.

2.  Neither the former criteria for evaluating skin 
disabilities, in effect when the veteran filed his claim, nor 
the revised criteria, which became effective August 30, 2002, 
are more favorable to the veteran's claims for increased 
ratings for his service-connected right deltoid, right thigh 
and facial scars.

3.  The veteran's scars of the right deltoid and right thigh 
scar have been shown on recent evaluation by VA in May 2004 
to be non-tender, superficial, do not exceed 12 square inches 
(77 square centimeters), and do not cause limited motion of 
the right shoulder or right thigh, hip or knee, respectively.  

4.  Prior to August 30, 2002, the facial scars with retained 
foreign bodies were non-tender, non-adherent, non-disfiguring 
and caused no functional impairment of the face.

5.  From August 30, 2002, the service-connected facial scars 
consisted of a left front scalp scar and scar at the left 
lateral "crow's feet" skin crease that measured 0.6 x 0.5 
centimeters and 0.2 x 0.3 centimeters, respectively, were 
hyperpigmented and the left frontal scalp scar was elevated 
to palpation.  

6.  The residuals of the veteran's right thigh injury, 
residuals of a gunshot wound, Muscle Group XIV, with retained 
foreign body is productive of no more than moderate muscle 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for tender scars of the right deltoid have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5013A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.59 
(2005); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805 (2005).

2.  The criteria for a disability rating in excess of 10 
percent for a tender scar of the right thigh have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5013A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.59 
(2005); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805 (2005).

3.  An increased (compensable) rating for facial scars with 
retained foreign body is not warranted under the rating 
criteria in effect prior to August 30, 2002.  
38 U.S.C.A. §§ 1155, 5103, 5013A, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2002).

4.  The criteria are not met for a rating higher than 30 
percent for facial scars with retained foreign body is not 
warranted under the rating criteria in effect from August 30, 
2002.  38 U.S.C.A. §§ 1155, 5103, 5013A, 5107 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 
(2005).

5.  The criteria are not met for a rating higher than 10 
percent for a right thigh injury, residuals of a gunshot 
wound, Muscle Group XIV, with retained foreign body. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.3, 4.40, 4.45, 4.56, 4.7, 4.73, Diagnostic Code 
5314 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The VCAA notice must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Regarding the veteran's increased evaluation claims, the 
Board observes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence, dated in 
February 2005.  In particular, the February 2005 letter 
informed the veteran that to substantiate his increased 
evaluation claims he must demonstrate that the disorders at 
issue have increased in severity.  The veteran was instructed 
to submit or identify evidence relevant to his claims, to 
include a statement from a doctor, private or VA.  The letter 
advised the veteran that VA must make reasonable efforts to 
assist him in getting evidence, including service medical 
records, VA out-patient treatment records and examination 
reports, or relevant records held by any government agencies.  
The veteran was told that it was his responsibility to submit 
all records not in the possession of a Federal agency, which 
includes records in his possession.  In addition, a March 
2000 statement of the case and supplemental statement of the 
case, issued in September 2002, October 2004 and December 
2005, informed the veteran of the laws and regulations 
pertaining to his increased evaluation claims, to include the 
scheduler criteria for rating skin disabilities prior to and 
from August 30, 2002.  Thus, the discussion contain in the 
February 2005 letter, as well as the substance of information 
provided in the statement and supplemental statement of the 
cases, collectively furnished the veteran notice of the types 
of evidence he still needed to send to VA, the types of 
evidence that VA would assist in obtaining, and in effect 
requested that the veteran provide VA with or identify any 
additional sources of evidence that he possessed or knew of 
that could help to substantiate his increased evaluation 
claims.

Although the February 2005 notice required by the VCAA may 
not have been provided until after the RO adjudicated the 
veteran's claims in December 1999, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  

Regarding VA's duty to assist and the veteran's increased 
evaluation claims claim, service medical records, post-
service VA and private treatment and examination reports, 
statements of the veteran are of record.  In May 2004, and 
pursuant to an October 2003 Board remand, a VA examination 
for the purpose of determining the current severity of the 
service-connected disorders at issue was conducted.  This 
report has been associated with the claims files.  More 
recently, in January 2005, the Board remanded the veteran's 
claim to the RO for additional development, to include 
obtaining VA outpatient reports from the VA Medical Center in 
Omaha, Nebraska.  Subsequent to the January 2005 remand, 
treatment reports, dated from November 2004 to February 2005, 
from the aforementioned VA facility were obtained and have 
been associated with the claims files.  

II.  Factual Background

Service medical records reflect that in May 1944, the veteran 
had an abscess removed from his right arm, which was caused 
by an intermuscular injection of Quinine.  In February 1945, 
the veteran sustained a shell fragment wound to the forehead 
as a result of combat.  A sulfur dressing was applied.  In 
May 1945, the veteran sustained a gunshot wound to the 
lateral aspect of the upper one-third of the right thigh.  
The wound was determined to have been moderately severe; it 
was cleaned, debrided and a sulfur dressing was applied.  X-
rays at that time showed two large foreign bodies in the 
upper right thigh, laterally.  It was also noted that there 
were small fragment under the surface of the skin; the right 
side of the mandible, the lateral corner of the left eye and 
the right base of the nose.  In mid-June 1945, the wounds 
were noted to have been healing well.  The veteran complained 
of aching of the leg below the wound at night.  In late June 
1945, the wounds were noted to have been "almost healed."  
Small fragments in the jaw were noted and were scheduled to 
be excised.  In early July 1945, the veteran complained of 
some pain about the wound when he walked.  In August 1945, 
the veteran returned to duty.  A December 1945 separation 
examination report reflects that in 1944, the veteran 
underwent an operation on his right arm and sustained a 
gunshot wound to the right thigh in 1945.  The examiner noted 
that the veteran had two well-healed scars, which measured 
one inch and two and one-half inches on the upper and mid-
third areas of his right thigh, respectively.  There were 
also two well-healed small scars in the area of the right 
deltoid.  No other musculoskeletal defects were noted.  

By a January 1946 rating action, the RO granted service 
connection for shell fragment wound injury of the right thigh 
and scars and well-healed scars of the right deltoid and 
assigned 10 percent and noncompensable evaluations, 
respectively.  

A December 1971 VA orthopedic examination report reflects 
that the veteran reported having sustained a shrapnel 
fragment wound to his left forehead in March 1945, which was 
not removed and that the area was occasionally sensitive.  
The appellant also related that in April 1945, he sustained a 
gunshot wound to his right thigh and fragment wounds to the 
corner of his left eye.  He stated that the scars on his 
right arm were from the removal of an abscess and were not 
the result of a gunshot or shrapnel wound.  The veteran 
described having periodic episodes of dull, aching pain in 
his right upper arm and right upper leg.  He also noted 
swelling on the inner aspect of his right upper leg.  

Upon evaluation by VA in December 1971, the examiner noted  
two cicatrix over the lateral superior portion of the right 
shoulder.  The veteran had full range of motion of the right 
shoulder.  There were two retracted cicatrix over the lateral 
superior portion of the right shoulder with no muscle loss.  
Examination of the right upper leg showed two cicatrix, one 
was a vertical cicatrix in the middle one-third of the right 
upper leg laterally, which measured two by three-fourths 
inches in length by one-half in width with retraction of 
underlying tissue but no muscle loss.  The gunshot wound was 
located in the upper one-third of the right upper leg 
posteriorly and on the lateral aspect there was a transverse 
cicatrix, which measured an inch in length by one-half inch 
in width with retraction of underlying tissue but no muscle 
loss.  The veteran had normal range of motion of the right 
hip joint in all direction as well as the knee.  The 
remainder of the examination of the right lower extremity was 
within normal limits with the exception of a lipoma on the 
inner aspect of the right upper leg in the upper one-third 
area.  An examination of the face revealed a firm cicatrix of 
the left forehead and outer canthus of the left eye, which 
indicated the presence of retained metallic foreign bodies.  

The VA examiner in December 1971 entered diagnoses of:  (1) 
gunshot wound, right upper leg with well-healed cicatrix and 
retained metallic foreign bodies, asymptomatic; (2) shrapnel 
fragment wound of left forehead with old, well-healed 
cicatrix and retained foreign body, asymptomatic; (3) lipoma, 
right upper leg, asymptomatic; and, (4) history of abscess 
right upper arm, secondary to injection with old, well-healed 
and asymptomatic cicatrix.  

By a January 1990 rating action, the veteran's scar of the 
right thigh was separately evaluated from his residuals of 
injury to the right thigh, Muscle Group XIV, with retained 
foreign body, and both were evaluated as 10 percent 
disabling.  The RO also increased the evaluation assigned to 
the service-connected scars of the right deltoid from 
noncompensably to 10 percent disabling.  In addition, the RO 
granted service connection for facial scar with retained 
foreign body and assigned a noncompensable evaluation, 
effective October 12, 1971, date of claim. 

In March 2000, the veteran claimed increased evaluation for 
his service-connected residuals of injury to the right thigh, 
Muscle Group XIV, with retained foreign body and scars of the 
right shoulder, thigh and face.  Prior to that time, in July 
1999, he underwent a VA examination.  A review of that report 
reflects that the examiner indicated that the veteran had 
sustained shrapnel injuries to the right lateral leg, as well 
as minor shrapnel involvement of the face without cosmetic 
interference.  The examiner noted that there had not been any 
change in the scars since he had previously examined the 
veteran (the veteran was previously examined by the same VA 
physician in 1993), and that his diagnosis, gunshot wound 
scars to the right buttock and thigh with shrapnel involving 
the face and right thigh and resultant scars of the thigh 
with slight contracture but without functional limitations or 
impairment still stood.  The VA examiner also noted that 
there were residual scars to the right shoulder area from an 
incision and drainage of the subcutaneous abscess.  Upon 
physical evaluation in July 1999, the scars of the right 
thigh and shoulder were noted to have been unchanged since 
the veteran's previous VA examination in 1993.  Although the 
veteran complained of slight tenderness in the regions of the 
right thigh and right shoulder scars, there was no associated 
impairment of muscle or muscle function on examination in 
July 1999.  In fact, mobility of the right shoulder was 
excellent with full range of motion, including inward and 
outward rotation without apparent stiffness or pain.  There 
was no crepitus.  

Upon evaluation by VA in July 1999, the right shoulder was 
noted to have been slightly enlarged visually, when compared 
to the left shoulder.  There was, however, no evidence of any 
effusion, muscle atrophy or bony deformity of the right 
shoulder.  The motor strength of the right arm and shoulder 
was normal and no different from the left.  There was no 
evidence of any neurological impediments, i.e. deep tendon 
reflexes were normal.  Motor and sensory function and 
coordination were all normal.  The scars, two in number, of 
the right shoulder area and the lower deltoid region at about 
the lower attachment of the deltoid are slightly depressed 
and puckered but without contracture deformity.  They 
measured about two centimeters in length.  X-rays of the 
right shoulder showed degenerated changes in the 
acromioclavicular and glenohumeral joints.  Diagnoses of 
postop-status incision and drainage for treatment of 
subcutaneous abscess of the right shoulder with residuals 
scars, two in number, and minimal functional limitations, and 
degenerative arthritis of the right shoulder, post-traumatic 
with mild functional impairment were recorded.  

In a July 1999 report, A. C., P. T., reported that the 
veteran had received a total of six treatments for right 
shoulder pain and stiffness which began with an initial 
assessment on June 7, 1999.  It was noted that the veteran 
demonstrated some improvement with functional use of the 
right upper extremity after therapeutic exercise.  However, 
he tended to fatigue quickly with activity and he was 
instructed to continue with strengthening exercises 
indefinitely.  

When seen in the VA outpatient clinic in mid-July 2001, the 
veteran was diagnosed as having degenerative joint disease of 
the right shoulder.  

An August 2002 VA examination report reflects that the 
veteran complained of continuous right shoulder pain between 
the two scars as well as along the top of the shoulder joint.  
He rated the pain as a six or seven on a scale of one to ten, 
with ten being the highest degree of severity, and that it 
had increased over the previous ten years.  Upon examination 
of the right shoulder, there were two well-healed, non-
tender, small scars located in the inferior one-third of the 
right deltoid, which measured 1.5 centimeters x 0.5 
centimeters and one centimeter, respectively.  The veteran 
complained of tingling of the scars.  The scars were mobile, 
warm, dry, had good turgor, and were anicteric.  The veteran 
demonstrated excellent strength in the upper and lower 
extremities.  There was no evidence of any clubbing, 
cyanosis, or pedal edema; a joint examination was within 
normal limits with functional active range of motion in all 
joints without pain.  There was no evidence of pain with 
manipulation.  On range of motion testing of the left 
shoulder, elevation and abduction were to 160 degrees without 
pain, 180 passively, and internal and external rotation were 
to 80 degrees without pain.  

A neurological examination of the veteran in August 2002 
revealed that on sensory testing, his upper extremities were 
grossly intact and symmetrical.  Bicep and tricep deep tendon 
reflexes were 2+ and symmetrical.  X-rays of the right 
shoulder showed osteopenia of the bony structures.  There 
were mild degenerative changes of the acromiclavicular joint, 
and spurs on the humeral head and at the margin of the 
glenoid.  There was no evidence of any acute fracture, 
dislocation or bone destruction.  Diagnoses of history of 
abscess, right deltoid, status-post incision and drainage 
with excellent results and degenerative joint disease of the 
right shoulder and right rotator cuff tendonitis, which were 
both noted to have been less likely than not related to the 
history of the right deltoid abscess removal, but more a 
result of the veteran' excessive heavy use based upon his 
occupational history (the veteran reported being previously 
employed in the parts department at an automotive plant and 
in the moving business).

Upon evaluation by VA in May 2004, the examiner noted that he 
had reviewed the veteran's service medial records, claims 
file and electronic record.  With regards to the veteran's 
right thigh injury, Muscle Group XIV, with retained foreign 
body, the vetera stated that he had occasional transient pain 
in the region of the right lateral thigh, which was usually 
evidence with ambulatory-type activity; he did not have pain 
at rest or at night and it did not limit his activities.  
When the pain was present, the veteran stated that it was a 
four on a scale of one to ten, with ten being the highest 
level of severity.  At rest on the day of examination, the 
pain was noted to have been zero out of ten.  The veteran 
denied having any flare-ups, dislocation/subluxation and 
constitutional symptoms of the right leg.  The veteran stated 
that he was able to walk one mile on a level surface if he 
took his time, and could ascend and descend two flights of 
stairs without difficulty.  He denied having any problems 
with loss of balance or falls.  

With regards to the veteran's facial scars, the May 2004 VA 
examiner indicated that they were not painful and were not of 
undue cosmetic concern to the veteran.  Both scars were noted 
to have incorporated small shell fragments (i.e., shrapnel) 
in the superficial tissues just below the skin surface, but 
had always remained healed with no recurrence of any open 
areas.  The first facial scar was found to have been located 
in the left frontal scalp and measured 0.6 x 0.5 centimeters; 
it was firm, slightly elevated (1-1.5 millimeters), plastic, 
non-tender, superficial and directly lied over a superficial 
shell fragment, which caused a dark bluish discoloration of 
the overlying skin.  All skin was intact.  The examiner noted 
that the scar elicited two characteristics of disfigurement--
-hyperpigmentation (i.e., tattooing) and elevation to 
palpation.  The second facial scar was an imperceptible, 
flat,  non-tender scar in the left lateral "crow's feet" 
skin creased at the latera aspect of the left eye, which 
measured 0. 2 x 0.3 centimeters.  The scar did not interfere 
with upper or lower eye function and had one characteristic 
of disfigurement, hyperpigmentation (i.e., tattooing).

Upon examination in May 2004 of the right shoulder scars, the 
VA examiner noted that the first one was located in the 
inferior posterior lateral aspect of the right deltoid and 
measured 1.0 x 0.2-0.3 centimeters; it created a vertical 
"comma" contour with 1 millimeter of depression in its 
posterior margins.  The scar was somewhat irregular, non-
tender, soft, white, hypopigmented, superficial and not fixed 
to any underlying tissues.  The second scar was located in 
the anterosuperior right lateral deltoid area and measured 
1.6 x 0. 3 centimeters.  The scar was flat, white, 
hypopigmented, soft, non-tender, plastic, had a vertical 
axis, and was not fixed to any  underlying tissue by virtue 
of its superficial nature.  The right thigh surgical scar was 
located in the longitudinal axis of the lateral right thigh 
and measured 7.4 x 0.5 centimeter; it was non-tender, soft, 
pliable, and not fixed to any underlying tissues.  It was 
slightly hypopigmented with 1 millimeter of elevation in its 
central one-half.  The scar did not inhibit or hinder 
function of the right hip or knee.  X-rays of the right 
thigh, which the veteran had brought with him to the 
examination, showed two shell fragments, which measured 1.4 x 
0.3 centimeters and 0.7 x 0.7 centimeters, respectively, and 
lid in the proximal one-third of the right thigh soft tissue.  
There were also numerous one-half to 1 millimeter radiodense 
fragments along the femur in the soft tissues and muscles 
with the majority of these fragments being concentrated in 
the proximal and distal one-thirds of the right thigh.  

Upon further evaluation by VA in May 2004, the veteran stated 
that, at times, he experienced limited overhead motion of his 
right shoulder due to pain.  However, he indicated that he 
performed activities of daily living, such as operating a 
motor vehicle.  The veteran's extremities were properly 
aligned and grossly symmetrical.  Muscle mass, tone and 
strength were 5/5 in the upper and lower extremities.  There 
was no evidence of any clubbing, cyanosis, or pedal edema.  
The veteran had full range of motion of the right shoulder 
was with the exception in abduction and external rotation, 
which was 99-138 and 72-80 degrees, respectively (normal was 
to 180 and 90 degrees, respectively).  There was no visible 
deformity or unusual tenderness about the acromioclavicular 
joint or rotator cuffs.  There was undue crepitus in the 
right shoulder on passive range of motion.  Strength was 5/5 
for the internal and external rotators, abductors, and 
adductors.  There was a slightly positive Neers and Hawkins 
signs in the right shoulder.   

Examination of the right knee by VA in May 2004 showed normal 
extension and flexion to 135-139 degrees (normal range of 
flexion of the right knee is to 140 degrees).  The right knee 
was without deformity or tenderness.  There was excellent 
stability.  McMurray, Lachman and Drawer signs were all 
negative.  Strength for the flexors and extensors were 
symmetrical and normal for age at 5/5.  A neurological 
examination was essentially negative.  Color photographs of 
the veteran's left side of his face, right shoulder and right 
thigh were taken during the examination and are consistent 
with the clinical findings noted herein.  X-rays of the right 
shoulder revealed degenerative disease of the 
acromiclavicular and glenohumeral joints.  The following 
pertinent diagnoses were entered: (1) facial scars with 
retained foreign body with minimal to imperceptible 
disfigurement, without functional limitation; (2) right 
deltoid scars without functional limitation; and, (3) status-
post gunshot wound/shell fragment wound to the right thigh 
with retained foreign body fragments without functional 
limitation.  
At the end of the examination in May 2004, the VA examiner 
concluded that the scars on the veteran's face, right deltoid 
and right lateral thigh were all superficial in nature and 
without functional impairment.  The scars of the face were 
noted to have had minimal, if any, disfigurement concern.  
Contrary to the veteran's prior statements, none of the scars 
were found to have been tender on examination.  The veteran's 
right shoulder scars were not found to have limited the 
function of the right shoulder in anyway.  In this regard, 
the examiner related the veteran's right shoulder joint 
symptoms to an impingement syndrome and a past history of 
rotator cuff tendonitis.  

III.  General Increased Evaluation Laws and Regulations

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity. See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2005).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995). After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 
38 C.F.R. § 4.3 (2005).

IV.  Analysis

1.   Right Deltoid and Right Thigh Scars

During the course of this appeal, VA revised the criteria for 
evaluating skin disorders, effective August 30, 2002.  In a 
December 2005 supplemental statement of the case, the RO 
considered both the old and new regulations in making its 
determination with respect to the instant claims.  The Board 
finds that its consideration of both the new and old criteria 
is therefore not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).
After a careful review of the record, the Board finds that 
neither the former nor revised regulations are more favorable 
to the veteran.

The Board finds that the preponderance of the evidence is 
against a finding that the veteran's tender scars of the 
right deltoid and right thigh scar warrant evaluations 
greater than 10 percent, respectively.  In this regard, the 
Board notes that while both of the aforementioned scars were 
found to have been tender upon objective evaluation by VA in 
July 1999, upon examination by VA in May 2004, the examiner 
found them both to have been nontender.  In any event, the 
Board observes that both former and revised 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (effective prior to and from 
August 30, 2002), provide for a maximum 10 percent rating for 
superficial scars that are painful or tender on examination.

The Board also notes that the February 2001 examiner 
described the size of the right deltoid scars and right thigh 
scar as 1.0 x 0.2-0.3 and 1.6 x 1.03 centimeters and 7.4 x 
0.5 centimeters, respectively.  In this regard, the Board 
observes that the right deltoid scars and right thigh scar 
have been found to have been superficial and, in any event, 
each scar is less than 77 square centimeters.  Thus higher 
evaluations are not warranted for either the right deltoid or 
right thigh scar under 38 C.F.R. § 4.118, Diagnostic Code 
7801 (effective from August 30, 2002).  (A deep scar is one 
associated with underlying soft tissue damage.  Id., Note 
(2).  Additionally, the Board observes that higher 
evaluations are not warranted under 38 C.F.R. § 4.118,  
Diagnostic Codes 7803 and 7804 (effective prior to August 30, 
2002) or 38 C.F.R. § 4.118, Diagnostic Codes 7802 , 7803 and 
7804 (effective from August 30, 2002), as a 10 percent 
evaluation is the maximum for each scar under each diagnostic 
code.

Regarding 38 C.F.R. § 4.118, Diagnostic Code 7805, the Board 
observes that it was not changed by the August 30, 2002, 
amendment.  Thus, under Diagnostic Code 7805 (effective prior 
to and from August 30, 2002) scars are rated on limitation of 
function of the affected part.  As such, the Board notes that 
the veteran's right deltoid and right thigh scars would be 
rated on any limitation of function of the right shoulder and 
right hip, thigh or knee, respectively.

After review, the Board finds that the veteran's scars of the 
right deltoid and right thigh scar do not warrant higher 
ratings under Diagnostic Code 7805.  In this regard, the 
Board notes that upon recent evaluation by VA in May 2004, 
the veteran's right deltoid scars and right thigh scar were 
found to have been nontender, superficial, and did not cause 
any limitation of function of either the right shoulder or 
right thigh, knee or hip.  Indeed, the veteran demonstrated 
full range of motion of the right shoulder and right thigh 
with no evidence of tenderness or crepitus.  In addition, the 
veteran's strength was 5/5 in his internals rotators, 
external rotators, abductors, and adductors, and in all major 
muscle groups of the right hip.  With respect to his right 
shoulder, there was no visible deformity about the 
acromioclavicular joints or rotator cuffs.  

Thus, because there is no evidence of any favorable ankylosis 
of the scapulohumeral articulation; limitation of the major 
arm at shoulder level; impairment of the humerus in the major 
arm, when there is malunion, with moderate deformity or 
recurrent dislocations of the major arm at the scapulohumeral 
joint with infrequent episodes, and guarding of movement only 
at shoulder level; or impairment of the clavicle or scapula 
for nonunion with loose movement or for dislocation, higher 
evaluations under 38 C.F.R. § 4.71a, Diagnostic Codes 5200-
5203 (2005) are not warranted.  In sum, the veteran's right 
deltoid scars do not warrant a higher evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 7805 (effective prior to 
or from August 30, 2002) for limitation of function of the 
right shoulder. 

Overall, there is no evidence of favorable ankylosis of the 
right thigh in flexion at an angle between 20 and 40 degrees, 
and slight adduction or abduction, flexion of the right thigh 
limited to 30 degrees, limitation of abduction of the thigh 
with motion lost beyond 10 degrees, flail joint of the right 
hip, or malunion of the femur with moderate knee or hip 
disability to warrant a higher evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5250-5255 (2005), respectively.  In 
addition, in the absence of evidence of disability comparable 
to ankylosis, dislocation of semi-lunar cartilage, 
subluxation or lateral instability, and flexion and 
limitation limited to 30 and 15 degrees of the right knee, 
respectively, higher evaluations are not warranted pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5261 (2005).  In 
sum, the veteran's right thigh scar does not warrant a higher 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 7805 
(effective prior to or from August 30, 2002) for limitation 
of function of the right hip, thigh or knee.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's scars of the right deltoid 
scars and right thigh scar.  However, because the evidence 
shows that these scars do not involve the head, face, or 
neck, or are a result of burns, a rating greater than 10 
percent under Diagnostic Code 7800, 7801, or 7802 (effective 
prior to August 30, 2002) is not warranted.  Likewise, 
because the evidence shows that the veteran's scar does not 
involve the head, face, or neck, a rating greater than 10 
percent under  Diagnostic Code 7800 (effective from August 
30, 2002) is also not warranted.

2.  Facial Scars-prior to and from August 30, 2002

As noted in the Introduction section of the decision, the 
veteran's facial scars with retained foreign bodies have been 
evaluated under Diagnostic Code 7800, and have been assigned 
a noncompensable evaluation prior to August 30, 2002 and a 30 
percent evaluation thereafter.   

Under 38 C.F.R. § 4.118, Diagnostic Code 7800 (effective 
prior to August 30, 2002) a severely disfiguring scar of the 
head, face, or neck, especially if it produced a marked and 
unsightly deformity of the eyelids, lips, or auricles, 
allowed an evaluation of 30 percent.  Such a scar of moderate 
disfigurement allowed an evaluation of 10 percent.  
Manifestation of marked discoloration, color contrast, or the 
like, in addition to tissue loss and cicatrization allowed a 
30 percent evaluation to be increased to 50 percent, and a 10 
percent evaluation to 30 percent. Id., Note.  A maximum 
evaluation of 10 percent was assigned where there was 
evidence of a superficial and poorly nourished scar with 
repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  Pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804 
(effective prior to August 30, 2002), a superficial scar 
tender and painful on objective demonstration also allowed an 
evaluation of 10 percent

Under the criteria for evaluation skin disabilities in effect 
from August 30, 2002,
Under the amended Diagnostic Code 7800, effective from August 
30, 2002, (disfigurement of the head, face, or neck), with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips, or; with six or more 
characteristics of disfigurement will be rated as 80 percent 
disabling.  With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement the disability will be rated 
at 50 percent.  With visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement the disability will be 
rated at 30 percent.  With one characteristic of 
disfigurement the disability will be rated at 10 percent.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2005).  

The 8 characteristics of disfigurement are: scar  5 or more 
inches (13 or more cm.) in length; scar at least one-quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); and, skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.). Id., Note (1).  As with the 
prior criteria, 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2005)provides a maximum evaluation of 10 percent for a 
superficial scar painful on examination allows.

Overall, the Board finds that the preponderance of the 
evidence is against a compensable evaluation for service-
connected facial scars with retained foreign bodies prior to 
August 30, 2002.  With respect to the former criteria, the 
Board notes that the evidence shows that the facial scars are 
not poorly nourished with repeated ulceration, are not tender 
or painful on objective demonstration, and do not result in 
any limitation of motion or function.  Both VA examines in 
July 1999 and May 2004 opined that the scars caused no 
cosmetic defect, and the May 2004 VA examiner believed that 
the scar was minimally disfiguring.  Therefore, a compensable 
evaluation under the diagnostic criteria in effect prior to 
August 30, 2002 is not warranted for facial scars with 
retained foreign bodies.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 
7804, 7805 (2002).

With respect to the revised rating criteria, the Board 
concludes that an evaluation greater than 30 percent is not 
warranted for the veteran's service-connected facial scars on 
the basis of disfigurement.  Significantly, the Board finds 
that upon recent evaluation by VA in May 2004, the service-
connected facial scars with retained foreign bodies are 
manifested by two characteristics of disfigurement:  (1) 
hyperpigmentation-the exact measurement was, however, not 
provided; and, (2) elevation to palpation of the left frontal 
scalp scar.  Thus, as the appellant has demonstrated two 
characteristics of disfigurement of the head, face, or neck, 
a 30 percent rating is therefore appropriate.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (as in effect from August 30, 
2002).

The evidence of record does not demonstrate complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement; or, four or five 
characteristics of disfigurement, or disfigurement of the 
head, face or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips) to 
warrant a 50 percent initial evaluation under Diagnostic Code 
7800 (as in effect prior to, and after, August 30, 2002). 
38 C.F.R. § 4.118.  Thus, facial scars with retained foreign 
bodies are appropriately rated as 30 percent disabling from 
August 30, 2002.  38 C.F.R. § 4.118, Diagnostic Code 7800 (as 
in effect from August 30, 2002).  

3.  Right Thigh Injury

The veteran's service-connected right thigh injury, residuals 
of gunshot wound, Muscle Group XIV, with retained foreign 
body is currently rated as 10 percent disabling under 38 
C.F.R. § 4.73, Diagnostic Code 5314, for injury to Muscle 
Group XIV, which are the anterior thigh group muscles that 
function to provide extension of the knee, simultaneous 
flexion of the hip and flexion of the knee, tension of fascia 
lata and iliotibial (Maissiat's) band acting with Muscle 
Group XIV in postural support of body, and acting with 
hamstrings in synchronizing hip and knee. These muscles 
consist of the sartorius, rectus femoris, vastus externus, 
vastus intermedius, vastus internus, and tensor vaginae 
femoris.  Under Diagnostic Code 5314, moderate and moderately 
severe muscle disability warrants 10 and 30 percent ratings, 
respectively.  A severe muscle disability warrants a 40 
percent rating.  

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions. 
38 C.F.R. § 4.55(a).  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c).

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection. 38 C.F.R. § 
4.56(d)(2).  A history with regard to this type of injury 
should include service department evidence or other evidence 
of in-service treatment for the wound and consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  38 C.F.R. § 
4.56(d)(2)(ii). Objective findings should include entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue and some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2)(iii).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe disability of 
muscles is a through and through or deep penetrating wound 
due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring;  A history consistent with this type of injury 
would include service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings of a severe disability would include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track; palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area; 
muscles swell and harden abnormally in contraction; tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function. A severe injury would also 
show X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile; adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; induration or atrophy of an entire muscle 
following simple piercing by a projectile.
Based on the evidence described above, the Board finds that 
the preponderance of the evidence is against the claim for an 
increased evaluation for the veteran's right thigh injury.  
As previously indicated, a higher evaluation would be 
warranted if the evidence established a moderately severe or 
severe muscle injury.  In this case, service medical reports, 
dated in May and July 1945, reflect that the veteran 
sustained a moderate gun fire wound with no artery or nerve 
involvement.  The wound was cleaned and debrided.  A sulfur 
dressing was applied.  Thus, while the wound to the right 
thigh was found to have been penetrating, it was not the 
result of a small high-velocity or large low-velocity 
missile.  In addition, there is no evidence that it caused 
prolonged infection, sloughing of soft parts, or 
intermuscular scarring.  Historically, since that time, the 
veteran has complained of pain in the right thigh as a result 
of the in-service gunshot wound.  However, there are no 
objective findings of record that would establish that the 
disabilities are moderately severe based on clinical 
findings.  Specifically, there is no evidence of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side, and tests of strength 
did not demonstrate positive evidence of impairment.  In this 
regard, upon evaluation by VA in July 1999 and, more 
recently, in May 2004, there was no impairment of strength in 
the right hip.  The veteran had full range of motion of the 
right hip with no pain.  There was also  no evidence of any 
neurological impairment or functional limitation of the lower 
extremities.  In fact, the May 2004 VA examiner determined 
that there was no functional limitation of the right thigh as 
a result of the gunshot wound injury to the right thigh.  
Thus, given the type of initial injury, the history and 
complaints, and objective findings relating to the right 
thigh, it is the judgment of the Board that the muscle 
disability from the injury to Muscle Group XIV does not more 
closely approximate a severe injury warranting the next 
higher rating of 20 percent.

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 
(2005).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40.  A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca.  In this case, the 
veteran claims that he has pain in the right thigh, but he 
denied having any flare-ups, and stated that he was able to 
perform all activities of daily living (see May 2004 VA 
examination report).  Indeed, during the May 2004 VA 
examination, the examiner specifically stated that there were 
no functional limitations as a result of the gunshot wound 
injury to the right thigh.  Thus, the overall effect of the 
veteran's right thigh pain with use appears to be no more 
than moderate.  Since there are few other indicators of 
resulting muscle impairment, the current 10 percent rating 
adequately compensates the veteran for his level of 
functional loss.  Moreover, difficulties with joints, such as 
the knee and hip have not been attributed to the muscle 
injury.  The most recent examination report underscores this 
conclusion as the veteran had full range of motion of the 
right hip and right knee, with the exception of some 
limitation of flexion of the right knee.  Accordingly, 
increased or separate evaluations are not warranted based on 
application of 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5257, 5258, 5260, or 5261 (2005).

V.  Extraschedular Evaluation 

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorders at 
issue under the provisions of 
38 C.F.R. § 3.321(b)(1) (2005).  He has not been frequently 
hospitalized on account of them.  The disorders also have not 
caused marked interference with his employment, i.e., beyond 
that contemplated by his assigned ratings, or otherwise 
rendered impractical the application of the regular schedular 
standards.  Admittedly, his overall functional impairment may 
hamper his performance in some respects, but certainly not to 
the level that would require extra-schedular consideration 
since those provisions are reserved for very special cases of 
impairment that simply is not shown here.  Consequently, the 
Board does not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Since, for the reasons stated, the preponderance of the 
evidence is against the claims, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3.


ORDER

An increased rating for tender scars of the right deltoid is 
denied. 

An increased rating for a tender scar of the right thigh is 
denied. 

An increased rating for facial scars with a retained foreign 
body, prior to August 30, 2002. 

An increased rating for facial scars with retained foreign 
body, currently evaluated as 30 percent disabling, is denied.  

An increased rating for a right thigh injury, residuals of a 
gunshot wound, Muscle Group XIV, with retained foreign body, 
is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


